Citation Nr: 0122040	
Decision Date: 08/31/01    Archive Date: 09/06/01

DOCKET NO.  99-11 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

1.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to a separate evaluation for a Baker's cyst 
of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran had active service from August 1967 to September 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of October 1998 and January 2000 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  

In January 2000, the RO issued a rating decision expressing 
its determination that a separate grant for the Baker's cyst 
herniation was unnecessary because the disorder had been 
taken into account in all prior evaluations of the right knee 
condition, including that accompanying the September 1972 
grant of service connection for the disability.  The veteran 
filed a notice of disagreement with this decision in April 
2000.  He was afforded a statement of the case on the issue 
subsequently in April 2000.  In May 2000, he filed his 
substantive appeal of the issue on VA Form 9, Appeal to the 
Board of Veterans' Appeals.


In September 2000, the Board remanded the claim of 
entitlement to an increased evaluation for the right knee 
condition, then evaluated as 10 percent disabling under 
Diagnostic Code 5257.  After an examination was conducted, 
the RO issued in July 2001, a supplemental statement of the 
case continuing the 10 percent evaluation for the right knee 
disability, but under Diagnostic Code 5003 instead of 
Diagnostic Code 5257.  

In its remand, the Board requested that the RO consider 
providing a separate evaluation for muscle injury to the 
right leg.  In a July 2001 rating decision service connection 
was granted for residuals an injury to muscles of the right 
lower extremity.  A noncompensable evaluation was assigned 
under Diagnostic Code 5314 from April 23, 1998.  It is not 
documented in the claims file that the veteran has filed a 
notice of disagreement with this decision, therefore the 
Board does not have jurisdiction to consider the propriety of 
the evaluation.  Shockley v. West, 11 Vet. App. 208 (1998) 
(the Board does not have jurisdiction over an issue unless 
there is a jurisdiction conferring notice of disagreement); 
see also Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); 
Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998).


REMAND

The Board previously remanded this case to afford the veteran 
an examination that took into account the "DeLuca factors" 
for evaluating disability based on limitation of motion.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that for disabilities 
evaluated on the basis of limitation of motion, VA was 
required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2000), pertaining to functional impairment.  The Court 
instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry was not to be 
limited to muscles or nerves.  These determinations were, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.

The veteran was afforded an examination in November 2000.  
The examiner reported that the veteran's active range of 
motion was from 2 degrees of extension to 110 degrees of 
flexion.  The examiner did not report whether there was 
additional loss of motion attributable to functional 
impairment.  A remand by the Board confers on an appellant 
the right to VA compliance with the terms of the remand order 
and imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In Stegall the Court held that "where 
. . . the remand orders of the Board . . . are not complied 
with, the Board itself errs in failing to insure compliance."  
Id.

It is also unclear from the examination report whether the 
Baker's cyst was tender or painful.  Such findings could be 
relevant to determining whether a separate evaluation is 
warranted.  See Esteban v. Brown, 6 Vet App 259 (1994).

In accordance with VA's duties to assist and provide notice 
to claimants in the development of their claims, the Board 
finds that additional development is necessary.  38 U.S.C.A. 
§§ 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45630-2 (2001) 
(to be codified at 38 C.F.R. § 3.159).

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran supply the names and addresses of 
all facilities that have treated him for 
any of the disabilities at issue since 
October 2000.  The RO should then take 
all necessary steps to obtain copies of 
all records not already contained in the 
claims folder.  The RO should also inform 
the veteran of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2))

2.  The RO should then request that the 
examiner who provided the November 2000 
examination review the claims folder and 
determine whether the right knee 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also report whether he 
found the Baker's cyst to be painful and 
tender.

If the examiner is unavailable, or is 
unable to furnish the information 
requested in the previous paragraph, the 
veteran should be afforded a new 
examination in order to obtain this 
information.

If the benefits sought remain denied, the veteran and his 
representative should be provided with a supplemental 
statement of the case.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




